MEMORANDUM **
Sonja Colbert appeals pro se the district court’s summary judgment in favor of defendants in her action alleging sexual harassment and employment discrimination. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam), and we affirm.
The district court properly granted summary judgment to defendants because Colbert failed to raise a genuine issue of material fact concerning whether defendants failed to take immediate and appropriate corrective action in response to Colbert’s complaints of sexual harassment. See Little v. Windermere Relocation, Inc., 301 F.3d 958, 968 (9th Cir.2002) (as amended).
We have considered Colbert’s remaining contentions and conclude that they lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.